On Petition eor Rehearing.
[En Banc. April 10, 1913.]
Per Curiam
A petition for rehearing has been filed in this case. In the petition for rehearing, our attention is called to an error in the opinion. There we directed generally that the superior court enter a judgment for the appellant, when the direction should have been to enter a judgment for the appellant and against the respondent W. L. O’Connell only, and not against the community composed of W. L. O’Connell and Evelyn F. O’Connell, his wife. The appellant in his brief conceded that the liability upon the contract was that of the husband only. The original opinion will be modified to the extent here indicated. Otherwise the petition for rehearing is denied.